Citation Nr: 1500478	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-15 591	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for bilateral inguinal hernia.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from February 1983 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case was subsequently transferred to the jurisdiction of the RO in Detroit, Michigan.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the following reasons.  First, the Veteran in essence asserts that his service-connected bilateral inguinal hernia, identified as status post mesh repair of left inguinal hernia with transection and removal of ilioinguinal nerve; status post right inguinal herniorrhaphy laparoscopic (2007) re-repair, has worsened since the last VA examination.

The Veteran's service-connected bilateral inguinal hernia is currently assigned a 10 percent rating under Diagnostic Code 7338, except for the period from March 11, 2008 to May 31, 2008, when a 100 percent temporary total disability convalescent rating was in effect under 38 C.F.R. § 4.30.  38 C.F.R. § 4.114 (2014).  The Veteran seeks an increased rating in excess of 10 percent; the period of temporary total disability is not part of the appeal.

Diagnostic Code 7338, inguinal hernia, provides a 10 percent rating for postoperative recurrent, readily reducible and well supported by truss or belt; a 30 percent rating for small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible; and a 60 percent rating for large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

Ten percent is added for bilateral involvement if the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, is added for the second hernia if the latter is of compensable degree.  See note following 38 C.F.R. § 4.114, Diagnostic Code 7338 (2014).

VA last physically examined the Veteran's inguinal hernia disability for compensation purposes in May 2009, more than five and one-half years ago.  At that time the Veteran reported that the condition of this disability had become progressively worse since onset.  The Veteran reported that he had had several hospitalizations for left and right hernia repair, most recently one year before in March 2008 when he underwent left inguinal hernia surgery.  The Veteran reported current complaints of problems with the right side, and presently his right testicle was painful and retractable.  Current complaints on the left included that he was having cramping pain in his right groin.  The Veteran reported that the pain in his groins prevented him from lifting his children or mowing grass due to lower abdominal pain.  He reported that his past job as an iron worker involved lots of heavy lifting, and that he was unemployed for the last few years as the pain prevented him from holding a job working eight hours a day.

On examination, findings included that a hernia was not shown to be present at the time of the examination; he had three well-healed surgical scars involving both groins, two on the right and one longer linear scar on the left; and the Veteran was tender in the right groin area.  The testes felt normal and non-tender.  At the time of the May 2009 VA examination, treatment for pain from the inguinal hernia disability consisted of medication.  He was taking Tramadol 100 mg by mouth, three times a day.  

Since that examination, VA treatment records show that the pain significantly increased, requiring additional medication including morphine starting in September 2012, with increasing dosage levels since then; as well as other pain medications.  

In a statement submitted in December 2013, the Veteran reported that his main surgeons at the Ann Arbor VA medical facility told him his hernia condition was inoperable.  He reported that he was on a morphine regimen three times daily to try to control the pain level but it did not always work.  He reported that he had such terrible abdominal pain due to the multiple surgeries, including extreme nerve damage and scar tissue.  He stated that his hernia condition was the main cause of his unemployability, due to the marlex plates pinching in his groin and the attendant nerve damage. 

The foregoing reflects a possible worsening of the Veteran's bilateral inguinal hernia since the last examination in May 2009.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  

Given the foregoing, a new examination should be scheduled to evaluate the current severity of the Veteran's service-connected bilateral inguinal hernia.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, more recent VA treatment records should be obtained on remand.

The second reason necessitating a remand relates to the second issue on appeal.  In a September 2013 rating decision, the RO denied entitlement to service connection for a psychiatric disorder; which the RO identified as to include anxiety and depression, and as posttraumatic stress disorder (PTSD) in a separate issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2013, the Veteran timely filed a NOD with the September 2013 rating decision denial of service connection for a psychiatric disorder.  However, a SOC was not issued, in which case the appropriate Board action is to remand the issue to the AOJ for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since August 2013.

2.  Thereafter, afford the Veteran a VA examination in order to determine the current nature, extent, and severity of his bilateral inguinal hernia.  The claims folder must be made available to and be reviewed by the examiner.  The examiner must conduct all necessary tests and studies, and clinical findings should be reported in detail, addressing the condition of the left and right status postoperative inguinal hernias.  A complete rationale for any opinions expressed should be provided.

The examiner should identify all symptoms and manifestations of the inguinal hernia disability with respect to each postoperative hernia condition (left and right) comprising the service-connected disability.  The examiner must comment on the presence of any of the following conditions of each side of the service-connected inguinal hernia disability: 
      (i) recurrent versus not recurrent; 
      (ii) readily reducible versus not readily reducible; 
      (iii) well supported by truss or belt versus not 
well supported by truss or belt under ordinary conditions; 
      (iv) small versus large; 
(v) considered operable versus considered inoperable; and
(vi) pain level due to the inguinal hernia disability.

The examiner must address the effect of the Veteran's bilateral inguinal hernia on his activities of daily living and on his occupational functioning, including due to pain symptoms.  The examiner should acknowledge and discuss the Veteran's report of associated pain and other symptoms of the bilateral inguinal hernia, and their impact on his ability to work and on his social relationships.

3.  Then, re-adjudicate the claim on appeal, to include any claim for TDIU raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.

4.  Finally, issue the Veteran a statement of the case addressing the issue of entitlement to service connection for an acquired psychiatric disorder, to include notification of the requirement to timely file a substantive appeal in order to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

